DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 9-16, 18 & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rondano et al. [PG. Pub. No.: US 2017/0191861 A1].
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
With regards to claims 1 & 16, Rondano discloses a capacitive level sensor device, for detecting the level of a medium contained in a container (ABSTRACT), wherein the device comprises a circuit support (20, circuit support, Fig. 5, ¶0057), which extends longitudinally substantially according to level-detection axis ( X, direction, Fig. 5), the circuit support having a first longitudinal end and a second longitudinal end, the circuit support having a supporting structure, wherein the circuit support has (20a and 20b, end portion to 20, Fig. 7 & 8, ¶0057), in a detection region thereof that includes said first longitudinal end (20b, detection component, Figs. 5, 7, & 8, ¶0057) at least one first plurality of first capacitive elements, which comprise at least one first array of first electrodes, the first electrodes (J) (being made of an electrically conductive material (array of electrodes (J) formed of electrically conductive material, Fig. 8, 0065) and arranged at least in part in a position corresponding to at least one first side of the supporting structure of the circuit support (Figs. 5, 7, & 8, ¶0057-0058), wherein the device has a casing body which comprises an electrically insulating and fluid-tight detection portion, which covers the detection region of the circuit support (16, hollow casing, Fig. 5, ¶0052), wherein the detection portion (11, detection part, Fig. 5, ¶0052) 
With regards to claim 9, Rondano discloses at least one intermediate layer moreover comprises at least one layer made of an epoxy-based material (resin, ¶0093). 
With regards to claims 10, Rondano discloses the supporting structure of the circuit support is formed at least in part with an epoxy-based material (resin, ¶0093). 
With regards to claims 11, Rondano discloses wherein the epoxy-based material comprises a composite material that includes glass-fibres in an epoxy resin matrix. 
With regards to claims 12, Rondano discloses wherein the circuit support has a multilayer supporting structure which comprises a plurality of layers of electrically 
With regards to claims 13, Rondano discloses wherein the circuit support has, in the detection region thereof, at least one second plurality of capacitive elements that comprise a second array of second electrodes, the second electrodes being made of an electrically conductive material and arranged at least in part in a position corresponding to a second side of the circuit support (a large series of lengths due to the possible connection in common or in parallel of multiple sub-arrays of electrodes, ¶0078-0180). 
With regards to claims 14, Rondano discloses wherein also between the overmoulded outer covering and the second electrodes there is set one said at least one intermediate layer made of an electrically insulating material different from the first electrically insulating polymeric material (filling material, which is preferably intended to encapsulate and/or be in contact with at least the portion 20b of the support 20, may be for example a polyurethane resin or, preferably, a gel, most preferably a silicone gel. A silicone gel suitable for this application ¶0093). 
With regards to Method claim 15, the method claim thereof is met by the operation of Rondano as applied to claim 1 above. 
With regards to claims 18, Rondano discloses the first electrodes are spaced from one another along the level-detection axis (Figs. 5, 8, 20, & 21) 
With regards to claims 19, Rondano discloses the first electrically insulating polymeric material is selected from among thermoplastic polymers or thermosetting polymers (16 is formed therefrom thermoplastic, ¶0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, & 7 is/are rejected under 35 U.S.C. 103 as being obvious over Rondano et al. [PG. Pub. No.: US 2017/0191861 A1] in view of Feger et al. [US PATENT No.: US 6,130,472].
Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regards to claim 2, Rondano discloses the claimed invention as cited above in claim 1, however is silent on wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide. 
Feger teaches of polymeric materials that can be used as a moisture/ion barrier layer for inhibiting the penetration of moisture and/or ions for coming into contact with the metal wiring found in chip level interconnects where the at least one intermediate layer (barrier layer) comprises at least one layer substantially made of silicon oxide Col. 4, lines 7-32). 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Rondano with the barrier layer acting as an intermediate layer being of silicon oxide based upon Feger teaching. When modifying Rondano one would have readily 
With regards to claim 3, wherein the at least one layer substantially made of silicon oxide is formed starting from a composition including a silazane, or a polysilazane, or a perhydropolysilazane (It is well known in starting silicon oxide that the initial composition if from silazane and one ordinary skilled in the art would have at their disposal).
With regards to claim 6, Rondano discloses the claimed invention as cited above in claim 1, however is silent on at least one intermediate layer comprises at least one layer including a fluoropolymer. 
Feger teaches of by utilizing a polymeric barrier layer that comprises either a fluoropolymer, a polychlorofluoropolymer or a hydrocarbon (Coil. 3, lines 8-11).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Rondano with the polymeric barrier layer that comprises either a fluoropolymer based upon Feger teachings. When modifying Rondano one would have readily concluded to provide the fluoropolymer a method of protecting the diced edge of a chip from ion and moisture ingress by applying the inventive polymeric barrier layer to semiconductor dies after dicing (Col. 3, lines 37-45).
With regards to claim 7, Rondano discloses the claimed invention as cited above in claim 1, however is silent on at least one intermediate layer comprises at least one layer made of a material that includes silicon, or derivatives or compounds and at least one layer made of a material that includes fluorine derivatives or compounds, in particular a fluoropolymer. 

At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Rondano with the at least one layer of silicon and another with fluorpoylmer based upon Feger teachings. When modifying Rondano one would have readily concluded to provide the silicon and the fluoropoylmer as they are highly preferred since they provide excellent barrier layers which substantially prevent moisture and/or ions from penetrating into the structure Col. 5, lines 59-61).
Claims 4 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rondano et al. [PG. Pub. No.: US 2017/0191861 A1] in view of Feger et al. [US PATENT No.: US 6,130,472] as applied to claim 2 above, and further in view of Cunningham et al. [PG. Pub. No.: US 2009/0139325 A1].
With regards to claim 4, Rondano in view of Feger disclose the claimed invention as cited above in claim 2, however is silent on at least one intermediate layer moreover comprises at least one layer of material belonging to the supporting structure of the circuit support. 
Cunningham teaches of printed circuit board substrate material is standard, typically formed from a polymer resin. FR-4 was used for the particular example 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Rondano in view of Feger with different resin materials for different components based upon Cunningham teachings.  When modifying Rondano in view of Feger one would have readily concluded to provide the different resin materials for different components such as the PCB while having some material exhibit is rigidly held for consistent accuracy, the board substrate material is non-hygroscopic, impervious to corrosion by the contents of the tank, and able to withstand temperatures over hundred degrees Celsius, which is a typical upper limit internal to the tank (¶0076).
Allowable Subject Matter
Claims 5 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not disclose or suggest the claimed at least one intermediate layer comprises the at least one layer substantially made of silicon oxide and the at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852